UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6529


RICARDO ANTONIO CREWS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,     Director   for   the   Virginia   Dept.   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00115-jct-mfu)


Submitted:   October 21, 2011             Decided:   December 7, 2011


Before NIEMEYER and GREGORY, Circuit Judges, and John A. GIBNEY,
Jr., United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Neal L. Walters, Daniel Gocek, Third Year Law Student,
Phillip Brown, Third Year Law Student, UNIVERSITY OF VIRGINIA
SCHOOL OF LAW, Appellate Litigation Clinic, Charlottesville,
Virginia, for Appellant.    Kenneth T. Cuccinelli, II, Attorney
General,   Matthew  P.  Dullaghan,  Senior   Assistant  Attorney
General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       On June 1, 2005, Ricardo Antonio Crews was found guilty of

abduction with intent to defile; statutory burglary with intent

to commit murder, rape, or robbery while armed with a deadly

weapon; attempted robbery; rape; and three counts of use of a

firearm in the commission of a felony.                  The court sentenced

Crews to 601 months’ imprisonment.

       Crews timely appealed, but the state appellate court denied

the    appeal,   relying   on   Arizona       v.   Youngblood,   488    U.S.     51

(1988).     Crews’s    petition    to   the    Virginia   Supreme      Court   was

denied.    J.A. 166.

       Crews’s state petitions for a writ of habeas corpus were

denied.    J.A. 167, 194.         Crews then filed timely a 28 U.S.C.

§ 2254 (2006) petition in the District Court for the Western

District of Virginia alleging the state court violated his due

process rights by denying his motion to suppress DNA evidence

that had been destroyed by the police prior to trial, that the

state failed to prove his guilt beyond a reasonable doubt, and

that his trial counsel provided ineffective assistance.                        The

court granted the state’s motion to dismiss, again relying on

Youngblood, finding that the state court’s reliance on the same

was not contrary to or an unreasonable application of law.                     J.A.

202.



                                        3
      In    its    dismissal,         the    district        court   noted     differences

between      the     present         case      and     Youngblood       and        granted   a

certificate of appealability.                  J.A. 239.       Crews timely filed his

appeal.     J.A. 242.

      This Court reviews de novo a district court’s denial of

§ 2254 relief.            Conaway v. Polk, 453 F.3d 567, 581 (4th Cir.

2006).      “[O]nce a certificate of appealability has issued, [this

Court]     may     only    grant      habeas        corpus    relief    if     [the    Court]

find[s] that the state court’s decision was ‘contrary to, or

involved     an     unreasonable         application         of    clearly     established

Federal law, as determined by the Supreme Court of the United

States.’”        Allen v. Lee, 366 F.3d 319, 323 (4th Cir. 2004) (en

banc)      (quoting       28    U.S.C.      § 2254(d)(1)          (2006);     Williams       v.

Taylor, 529 U.S. 362, 412-13 (2000)).

      A decision is “contrary to” clearly established federal law

if it either applies a legal rule that contradicts prior Supreme

Court holdings or reaches a conclusion different from that of

the   Supreme      Court       “on   a   set    of    materially       indistinguishable

facts.”      Buckner v. Polk, 453 F.3d 195, 198 (4th Cir. 2006)

(quoting     Williams,         529    U.S.     at    412-13).        The      “unreasonable

application”       clause       of   § 2254(d)(1)        applies       if    the    “decision

correctly identifies the governing legal rule but applies it

unreasonably to the facts of a particular prisoner’s case, or is

unreasonable in refusing to extend the governing legal principle

                                                4
to a context in which the principle should have controlled.”

Conaway,       453    F.3d     at    581-82       (internal             quotation     marks    and

citations omitted).            “[A] federal habeas court may not issue the

writ    simply       because    that      court        concludes         in    its    independent

judgment that the relevant state-court decision applied clearly

established       federal      law       erroneously         or     incorrectly.           Rather,

that application must also be unreasonable.”                                 Williams, 529 U.S.

at 411.

       We have reviewed the record and cannot say that the state

court      unreasonably             applied           the     rule           from     Youngblood.

Accordingly, we affirm.

       Crews      also   argued          on    appeal       that        he    did    not   receive

effective       assistance          of        counsel.             He     argues      that    this

ineffective assistance of counsel led him to not raise the claim

in   state     court     that       there       was    insufficient            evidence      for   a

reasonable        factfinder        to        convict       him.         We     assume     without

deciding that the district court’s certificate of appealability

covered    this       claim.        Even       assuming       deficient         performance        of

counsel,     we      cannot    say       that    under       the        “doubly      deferential”

Strickland standard in the § 2254 context, Cullen v. Pinholster,

131 S. Ct. 1388, 1403 (2011) (quoting Knowles v. Mirzayance, 129

S. Ct. 1411, 1420 (2009)), that Crews has met his burden that he

was prejudiced by any such deficiency.                            We therefore affirm the



                                                 5
district court’s rejection of Crews’s ineffective assistance of

counsel claim.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                6